Citation Nr: 0842029	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bronchial asthma and 
chronic obstructive pulmonary disease (COPD), to include as 
due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to April 
1973.  He served in the Republic of Vietnam from August 1969 
to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The appeal was 
transferred to the Board from the RO in Atlanta, Georgia.

Following an August 2006 video conference hearing, the Board 
remanded this case in October 2006.  The Board's remand also 
included the issue of service connection for a skin 
condition.  In an August 2008 rating decision, however, the 
RO granted service connection for dermatitis (claimed as a 
skin condition), thus resolving that issue on appeal.


FINDING OF FACT

There is no competent medical evidence of a causal 
relationship between a current pulmonary disorder, claimed as 
bronchial asthma and COPD, and either service or exposure to 
herbicides in Vietnam.


CONCLUSION OF LAW

Bronchial asthma and COPD were not incurred in or aggravated 
by service, or as due to herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for bronchial asthma and COPD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  This list, while including respiratory 
cancers, does not include either bronchial asthma or COPD.  
Accordingly, further consideration of this claim under 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) is not warranted.  Rather, 
the claim will be considered only on a direct service 
connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The Board has reviewed the veteran's service medical records 
and observes that he underwent respiratory treatment on 
several occasions, including for an upper respiratory 
infection (URI) and mild bronchitis in April 1965, a URI in 
March 1967, a cold and a sore throat in March 1968, a sore 
throat and laryngitis in March 1970, a URI and bronchitis in 
April 1971, and viral laryngitis in January 1973.  These 
reports, however, do not suggest any treatment specifically 
for bronchial asthma or COPD.  Additionally, the Board notes 
that the veteran denied a history of asthma, shortness of 
breath, pain or pressure in the chest, and a chronic cough in 
a July 1967 Report of Medical History.  Subsequent in-service 
examination reports, from May 1968, January 1969, June 1969, 
November 1970, January 1972, and November 1972, all contain a 
notation indicating no change in his physical status since 
the previous examination, with his signature attached to this 
statement in the reports from May 1968,  November 1970, 
January 1972, and November 1972.  All of these examination 
reports are negative for any findings involving the lungs and 
chest. 

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the current claim is a VA 
evaluation report from April 2001.  The veteran reported a 
history of COPD, and medications were noted to include 
Guaifenesin and Albuterol.  Following an examination, a 
diagnosis of COPD was rendered.  Chest x-rays from the same 
date revealed minimal chronic lung changes, with no definite 
acute pathology.  Further chest x-rays from May 2001, 
however, revealed obstructive airway disease, with no acute 
pulmonary parenchymal abnormalities seen.  A report from the 
same date indicates that the veteran, who had stopped smoking 
five years ago, had a bout of coughing and severe right-sided 
chest pain in the infra-axillary area from a couple of days 
earlier.  An assessment of COPD was rendered.  An April 2002 
VA report includes a notation of "need to rule out any 
underlying bronchial asthma."  An October 2002 report 
contains an assessment of COPD and a history of bronchial 
asthma.  While this diagnosis is further referenced in 
subsequent VA outpatient treatment records, and home oxygen 
use and a poor long-term prognosis were noted in May 2008, 
these records contain no medical opinions or other notations 
suggesting a causal link between bronchial asthma and/or COPD 
and service.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  Notably, in his 
September 2003 Notice of Disagreement, he related his claimed 
respiratory disorders to Agent Orange exposure in Vietnam.  


During the August 2006 hearing, however, the veteran denied 
chronic upper respiratory infections during service.  He 
initially noted that these problems instead began in "about 
mid 1973 or '74" and later stated that "I think it was 
about mid '74 that I started having the problems" and 
indicated that this was "about a year" from the time he was 
discharged.  Given that the veteran's active service ended in 
April 1973, the Board therefore observes that he has 
essentially testified that he has not had continuous 
pulmonary symptomatology since service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  The Board 
further notes that bronchial asthma and COPD are not among 
the chronic disorders listed in 38 C.F.R. § 3.309(a), for 
which service connection may be granted if manifested to a 
compensable degree within a certain time period following 
service.  See also 38 C.F.R. § 3.307(a).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation in regard to bronchial asthma and COPD.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for bronchial asthma 
and COPD, to include as due to herbicide exposure in Vietnam, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in letters issued in February and October of 2003 
and in May 2007.  In March 2006 and in the May 2007 letter, 
the veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


The Board further observes that VA has fulfilled its duty to 
assist in obtaining identified and available evidence needed 
to substantiate a claim.  The veteran's service medical 
records, VA treatment records, and Social Security 
Administration records have been obtained.  

Additionally, the veteran has reported respiratory treatment 
from "Dr. Manos" of the North Hills Medical Center in 
Greenville, South Carolina beginning in 1978.  An initial 
request for records from this doctor, from June 2004, was 
returned to the RO as having an "insufficient address."  
Pursuant to the Board's October 2006 remand, the veteran was 
requested in the May 2007 letter to identify the address of 
that provider and to furnish authorization so that VA could 
obtain corresponding treatment records.  No response was ever 
received from the veteran, however.  In this regard, the 
Board notes that it is well-established that VA's duty to 
assist a claimant is not always a "one-way street."  A 
claimant seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, no 
further effort is warranted to assist the veteran in regard 
to these specific treatment records.  

To date, the RO has not afforded the veteran a VA 
examination, with a report containing an opinion as to the 
etiology of his claimed bronchial asthma and COPD.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
bronchial asthma and COPD to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bronchial asthma and COPD, to include 
as due to herbicide exposure in Vietnam, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


